DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
 

Disposition of Claims
Claims 26 and 28-32 were pending.  Claims 1-25, 27, 30, and 33-34 have been cancelled.  New claim 35 is acknowledged and entered.  Amendments to claims 26 and 28 are acknowledged and entered.  Claims 26, 28-29, 31-32, and 35 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190330599 A1, Published 10/31/2019.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Office thanks Applicant’s representative for supplying a written authorization to correspond with the Examiner via electronic mail (e-mail). 

Response to Arguments
Applicant's arguments filed 03/12/2021 regarding the previous Office action dated 10/19/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection.)  Claim 26 and dependent claims 28-29, 31-32, and 35 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: steps in the method to ensure the linearized DNA is not digested by the 5’ to 3’ exonuclease.  In the method, there is a step to digest with a restriction enzyme the phage genome to make it linearized, and then it is exposed to a 5’ to 3’ exonuclease.  As the method steps are recited at a high level of generality, and the in vitro reaction is listed as only consisting the exonuclease, polymerase, and ligase, there are no other agents present in the reaction mixture as claimed.  It is unclear how much exonuclease is in the reaction mixture and for how long the reaction mixture will be exposed to the linearized phage DNA, as linear DNA is highly susceptible to degradation in this system in the presence of exonuclease.  It is strongly recommended that the method claims have more specific limitations to clarify the exposure time to the endonuclease, under what conditions the linear DNA is exposed (e.g. temperature, pH, etc.), and whether additional factors or reagents would or would not be included to prevent the linearized DNA from degrading in the presence of the exonuclease. 
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 26 is rejected on the grounds of being indefinite.  Claims 28-29, 31-32, .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 26 and 28-32 under 35 U.S.C. 103 as being unpatentable over Merril et. al. (WO2004041156A2, Pub. 05/21/2004; CITED ART OF RECORD; hereafter “Merril”) as evidenced by Stummeyer et. al. (Stummeyer K, et. al. Mol Microbiol. 2006 Jun;60(5):1123-35. Associated NCBI deposit AM084415; CITED ART OF RECORD; hereafter “Stummeyer”); and GenScript (https://www.genscript.com/tools/restriction-enzyme-map-analysis; Accessed 04/20/2020; Available 04/22/2017; CITED ART OF RECORD; hereafter “GenScript”) and in view of Zhang et. al. (Zhang Y, et. al. Methods Mol Biol. 2014;1116:235-44.; hereafter “Zhang”) is withdrawn in light of the amendments to the claims.

(New rejection.)  Claims 26, 28-29, 31-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et. al. (Shin J, et. al. ACS Synth Biol. 2012 Sep 21;1(9):408-13. Epub 2012 Jul 10..)
in view of Sun et. al. (Sun ZZ, et. al. ACS Synth Biol. 2014 Jun 20;3(6):387-97. Epub 2013 Dec 4.; CITED ART OF RECORD; hereafter “Sun”);
Su’Etsugu et. al. (US20200115727A1, Priority 02/28/2017; hereafter “Su’Etsugu”),
Merril et. al. (WO2004041156A2, Pub. 05/21/2004; CITED ART OF RECORD; hereafter “Merril”),
Stummeyer et. al. (Stummeyer K, et. al. Mol Microbiol. 2006 Jun;60(5):1123-35. Associated NCBI deposit AM084415; CITED ART OF RECORD; hereafter “Stummeyer”); 
GenScript (https://www.genscript.com/tools/restriction-enzyme-map-analysis; Accessed 04/20/2020; Available 04/22/2017; CITED ART OF RECORD; hereafter “GenScript”); 

Tikh et. al. (Tikh IB, et. al. Biol Methods Protoc. 2016 Dec 27;1(1):bpw004.; hereafter “Tikh”.)
The claims are interpreted as being drawn to the following:
Claim 26 is drawn to a method for making a recombinant K1E bacteriophage genome in vitro comprising: 
(a) contacting a non-recombinant K1E bacteriophage genome of SEQ ID NO: 1 comprising a single first recognition site with a first restriction enzyme in vitro under conditions where the first restriction enzyme cleaves the first recognition site to produce a cleaved non- recombinant K1E bacteriophage genome; and 
(b) recombining in vitro the cleaved non-recombinant K1E bacteriophage genome with a heterologous nucleic acid in the presence of a cell-free recombination system under conditions to produce an in vitro generated recombinant K1e bacteriophage genome, 
wherein the cell-free recombination system comprises a plurality of enzymes consisting of a 5'-3' exonuclease, a DNA polymerase, and a DNA ligase, 
wherein the heterologous nucleic acid sequence comprises an open reading frame that encodes a bioluminescent protein, a fluorescent protein, a chemiluminescent protein, or any combination thereof, 
wherein the cleaved non-recombinant K1E bacteriophage genome comprises a first cleaved bacteriophage genomic fragment and a second cleaved bacteriophage genomic fragment, 
wherein the heterologous nucleic acid comprises a 5' flanking region that is homologous to the 3' end of the first cleaved bacteriophage genomic fragment, and a 3' flanking region that is homologous to the 5' end of the second cleaved bacteriophage genomic fragment, 
wherein the 5' flanking region and the 3' flanking region of the heterologous nucleic acid do not comprise the single first recognition site, 
wherein the first restriction enzyme is PflF1, wherein the bioluminescent protein is Aequorin, firefly luciferase, Renilla luciferase, red luciferase, or luxAB, and 

Further limitations on the method of claim 26 are wherein the method is further comprising transforming the in vitro generated recombinant K1E bacteriophage genome in a bacterial host (claim 28); wherein the bacterial host is a non-natural bacterial host cell or a natural bacterial host cell for K1E bacteriophage (claim 29); wherein the fluorescent protein is selected from the group consisting of TagBFP, Azurite, EBFP2, mKalamal, Sirius, Sapphire, T-Sapphire, ECFP, Cerulean, SCFP3A, mTurquoise, monomeric Midoriishi-Cyan, TagCFP, mTFP1, EGFP, Emerald, Superfolder GFP, Monomeric Azami Green, TagGFP2, mUKG, mWasabi, EYFP, Citrine, Venus, SYFP2, TagYFP, Monomeric Kusabira-Orange, mKOx, mKO2, mOrange, mOrange2, mRaspberry, mCherry, dsRed, mStrawberry, mTangerine, tdTomato, TagRFP, TagRFP-T, mApple, mRuby, mPlum, HcRed-Tandem, mKate2, mNeptune, NirFP, TagRFP657, IFP1.4, iRFP, mKeima Red, LSS-mKate1, LSS-mKate2, PA-GFP, PAmCherry1, PATagRFP, Kaede, KikGR1, PS-CFP2, PS-CFP2, mEos2, PSmOrange, and Dronpa  (claim 31); and wherein the chemiluminescent protein is B-galactosidase, horseradish peroxidase (HRP), or alkaline phosphatase (claim 32); and wherein the homologous 5' flanking region of the heterologous nucleic acid and the homologous 3' flanking region of the heterologous nucleic acid, each has a length of 20-70 base pairs (claim 35).
The Prior Art
Shin teaches a cell-free transcription-translation (TX-TL) system that can entirely synthesize the whole genome of bacteriophage T7 in vitro within a test tube, absent the presence of bacteria (entire document; see abstract.)  The phage genome is already linearized before the TX-TL reaction, wherein GamS was provided to prevent degradation of the linear DNA by the exonuclease RecBCD complex present in the cell-free system (T7 phage has a naturally linear genome; p. 412, “Methods: Cell-Free System and Reaction”).  While Shin teaches a cell-free replication system, and that the system would comprise the minimal components necessary for transcription and translation from E. coli (such as polymerases and ligases) Shin is not specifically teaching the claimed DNA polymerase and DNA ligase.  Further, Shin teaches the generation of T7 phage genomes, but not specifically a K1E phage genome that has been engineered to encode a heterologous reporter. 

Further, genetic engineering of viral genomes such as bacteriophage genomes was well-known in the art at the time of filing, and inserting a reporter gene into a viral genome was routine for one of skill in the art.  Recombineering is a common and efficient method of in vivo genetic engineering applicable to chromosomal as well as episomal replicons in E. coli and related bacteriophage, and has multiple variations to allow for precise genetic engineering. This method circumvents the need for most standard in vitro cloning techniques. Recombineering allows construction of DNA molecules with precise junctions without constraints being imposed by restriction enzyme site location. Bacteriophage homologous recombination proteins catalyze these recombineering reactions using double- and single-strand linear DNA substrates, so-called targeting constructs, introduced by electroporation. Gene knockouts, deletions and point mutations are readily made, gene tags can be inserted, and regions of bacterial artificial chromosomes (BACs), phages, or the E. coli genome can be subcloned by gene retrieval using recombineering. Most of these constructs can be made within about a week's time.  
Synthetic biology techniques in cell-free systems can also aid in generating the ORFs needed for recombinant genome construction.  Sun teaches the use of synthetic biology to insert open reading frames or regulatory elements into a plasmid using the engineering tools of a cell-free system (entire document; see Fig. 1).  Shin shows after assembly of the genome, the DNA material may be transfected into a bacterial host (Fig. 1; instant claims 28-29). Su’Etsugu also teaches recombination to insert specific ORFs into a phage system, then replication of said phage genome in a cell-free system (Example 2 at ¶[0278]; Example 7 at ¶[0327]) which comprises a plurality of enzymes consisting of a 5'-3' exonuclease (¶[0173-0174]), a DNA polymerase (¶[0119][0261]), and a DNA ligase (¶[0123-0125][0261]), 
One common method of genome engineering was to digest the genome with one or more restriction enzymes to generate a nick in the sequence, allowing for foreign genetic material to be inserted and then ligated into the genome.  However, if one uses “sticky end” restriction sites instead of “blunt end” restriction sites, this can result in a duplication of the single restriction site within the target genome.  While “blunt end” restriction sites remove this duplication event, they can result in multi-directional insert of the target sequence, and are not as efficient as “sticky end” subcloning.  A new method known as NEBuilder HiFi DNA Assembly Master Mix was developed to improve the efficiency and accuracy of DNA assembly. This method allows for seamless assembly of multiple DNA fragments, regardless of fragment length or end compatibility. This method has been used to assemble either single-stranded oligonucleotides or different sizes of DNA fragments with varied overlaps (15–80 bp.; Fig. 2A; instant claim 35). It has utility for the synthetic biology community, as well as those interested in one-step cloning of multiple fragments due to its ease of use, flexibility and simple master-mix format. The reaction includes different enzymes that work together in the same buffer (see e.g. New England Biolabs; Figure 1): The exonuclease creates single-stranded 3´ overhangs that facilitate the annealing of fragments that share complementarity at one end (the overlap region), the polymerase fills in gaps within each annealed fragment, and the DNA ligase seals nicks in the assembled DNA (New England Biolabs, pp. 2-3.)  As further supported by Tikh, the NEBuilder kit can be used to rapidly modify the genomes of E. coli and could be applied to other organisms capable of circular dsDNA uptake and homologous recombination (abstract.)  New England Biolabs teaches the vector or circularized DNA should be linearized with either high fidelity DNA polymerase or by restriction enzyme digestion (p. 4), the linearized vector is then added along with the fragments and appropriate overlaps which comprise the heterologous gene of interest along with the master mix and incubated, and then after incubation, competent E. coli is transformed with the ligated vector (p. 4, ¶1.)  As noted in the legend for Figure 3 of New England Biolabs, in this method, the original restriction site will be lost, but losing such site would be an obvious way to screen if the ligation and recombination was successful.  The method of New England Biolabs and 
The types of heterologous genes inserted into phage would also be well-known to a skilled artisan.  Merril teaches methods of selecting a therapeutic bacteriophage and identifying bacteria in a sample (entire document; see abstract), wherein the bacteriophage encode reporter molecules (entire document; see abstract.)  Said reporter molecules include luciferase (such as LuxAB; Fig. 1), green fluorescent protein (including other color derivatives of this protein, wherein the LIVING COLORS® GFP derived from Aequorea victoria are those deemed to be “EGFP”; pp. 13-14; ¶ bridging pages; instant claim 31), β-galactosidase, or chloramphenicol acetyl transferase, the sequences of which are readily known and commercially available (“Reporter” starting at p. 13; instant claim 32).  While Merril utilizes K1-5 phage in his examples, Merril does teach that other phage may be utilized (pp. 16-17, ¶ bridging pages).  
Restriction enzymes are endonucleases that cut at specific sequences, and to determine which enzyme one would use, one would perform restriction enzyme mapping.  Restriction enzyme mapping is a common procedure that has been around for decades, as evidenced by GenScript.  Input of the known genome of phage K1E shows the endonucleases that cleave the genome in single spots, which are ideal targets for genomic engineering of material such as insertions of heterologous material.  One of skill in the art would know to look for an enzyme that cuts the genome only once to avoid multiple insertion sites or disruption of essential genes, and since there are only a few “single cutters” in the genome of K1E, one of skill in the art would find it obvious to use a nuclease such as PFlF1.
Replication of whole phage genome in cell-free systems was known in the art, as taught by Shin.  Engineering of bacteriophage to carry heterologous material would be obvious to a skilled artisan, and was commonly performed in the art, as evidenced by Merril, Sun, and Su’Etsugu.  Various phages, such as K1E, were known in the art and their entire genomic sequence was available, as evidenced by Stummeyer.  Various methods of cloning and tools to facilitate cloning to generate an engineered phage that comprised reporter genes and other heterologous materials of interest were available in the art to a skilled artisan, as taught by New England Biolabs, Tikh, and GenScript, and specific methods of engineering could be adapted to cell-based systems, as taught by Sun.  The use of multiple control instant claim 26 would be obvious to a skilled artisan, especially in light of what was known in the art as taught by Shin, Sun, Su’Etsugu, Merril, Stummeyer, New England Biolabs, Tikh, and GenScript. 
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Shin in order to generate phage in cell-free systems, and to perform recombinant engineering of those phage in cell-free systems, especially knowing the teachings of the prior art did so, as in Sun.  It would be obvious to a skilled artisan to insert reporter genes into K phage as taught by Merril, thereby generating recombinant phage that stably integrate and express reporter genes for a variety of purposes.  One would have been motivated to do so, given the suggestion by Merril that other phage could be used in their invention, and knowing that a related phage, K1E, was known in the art.  There would have been a reasonable expectation of success, given the knowledge that it was known how to replicate whole phage genomes in a cell-free in vitro setting, as taught by Shin, Su’Etsugu, and Sun, given the knowledge that recombineering using homologous overlapping ends was known in the art, as taught by New England Biolabs and Tikh, given the knowledge that the genomic sequence for K1E was available, as taught by Stummeyer and also given the knowledge that restriction enzyme mapping was routine, as taught by GenScript.  To generate a phage in a cell-free system through recombineering methods that would be fast and performed in one tube, one could use the methods taught by New England Biolabs and Tikh, as Tikh teaches the master mix can be used to modify circular genomes and it would be an obvious method to remove an original restriction enzyme to aid in detection of the correct constructs.  One would have been motivated to use a cell-free system for phage genome replication, as it removed the presence of cellular contaminants in systems such as those taught by Merril, and provided superior replication results, as noted by Shin.  Given the high level of skill in the art at the time of filing when it came to phage replication and engineering, especially in cell-free systems, it is the opinion of the prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not entirely persuasive.  While the original rejection has been withdrawn, the prior art utilized in the original rejection is utilized in this new rejection and the arguments regarding said art will be addressed herein.
Applicant argues that none of the references teach replication in vitro in a cell-free system.  The Office agrees, but argues such a limitation would be obvious in light of the art at the time of filing, as indicated by the teachings of Shin, Sun, and Su’Etsugu, which teach that the art was in possession of methods for replicating whole phage genomes in cell-free systems.  Further, the art was in possession of methods of recombineering that included the use of overlapping homologous flanking regions, as taught by New England Biolabs and Tikh, and the art was well-versed in K1E biology and in possession of SEQ ID NO:1 (K1E genome), as taught by Stummeyer.  Recombinant phage which expressed heterologous genes, especially heterologous detectable markers, such as fluorescent or bioluminescent markers, were well-known in the art, as evidenced by Merril.  While the entire method as claimed did not appear to be explicitly taught in the art at the time of filing, all of the components were well-known to a skilled artisan, and arriving at the method as instantly claimed would have been routine and performed with established and typical experimentation in the art.  Therefore, it is the opinion of the Office that while the original rejection has been overcome, the new limitations do not provide any patentable subject matter to the claims.
Applicant argues the teachings of Merril teach different methods of recombination to introduce heterologous material into the phage, specifically in vivo methods which utilize bacteria.  Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, Merril in the new rejection is merely cited as being relevant to show the art was in possession of phage which expressed functional heterologous proteins in a host cell, such as bioluminescent or fluorescent marker proteins, and was not referenced for the teachings as to 
Applicant argues that Zhang fails to teach or suggest any method that can be successfully implemented to generate a recombinant phage genome that is capable of producing a functionally active non-endogenous protein when transformed in a bacterial host cell.  The teachings of Zhang are not utilized in the new rejection, but it is notable that the art was reasonably apprised as to how to engineer and express foreign proteins from a bacteriophage genome, as noted by the art cited in the instant rejection and further supported by the review of the therapeutic use of bacteriophage in the art by Haq et. al. (Haq IU, et. al. Virol J. 2012 Jan 10;9:9.)  Haq notes phage genomes were engineered to express heterologous genes for gene therapy delivery and for vaccine antigen delivery.  This argument is not persuasive.
Applicant claims the SLiCE method described by Zhang includes the use of bacterial cell lysates to perform restriction-site independent cloning of DNA fragments into linearized vectors.  The Office contends that the main reference utilized in this rejection, that of Shin, teaches the ability to replicate phage genomes in a cell-free system.  Supporting art teaches the ability of said cell-free systems to produce phage that can express heterologous genes, namely Sun and Su’Etsugu.  The teachings of New England Biolabs and Tikh are cited as being analogous to those of Sun, which teach methods of ligation of foreign open reading frames (ORFs) into phage genomes, and the teachings of New England Biolabs and Tikh are drawn to a system that shows overlapping homologous ends allow for recombination, and one of skill in the art would have a reasonable expectation that performing a recombineering method in a cell-free system would produce at least one recombinant genome which comprised the desired ORF.  
Applicant further argues that Stummeyer and GenScript fail to cure the deficiencies of Merril and Zhang.  As Zhang was not utilized in this rejection, and Merril was utilized as a supporting piece of art, these arguments are not entirely persuasive.
For at least these reasons noted supra, the instant claims are still drawn to an invention that would be obvious in light of the prior art teachings.  
 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648